Citation Nr: 0946326	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right wrist.

2.  Entitlement to service connection for tendonitis of the 
right heel.

3.  Entitlement to service connection for tendonitis of the 
left heel.

4.  Entitlement to service connection for tendonitis of the 
right knee.

5.  Entitlement to service connection for chronic urticaria.

6.  Entitlement to service connection for pneumonia and 
pleural effusion.

7.  Entitlement to service connection for headaches due to 
head trauma.

8.  Entitlement to an initial compensable evaluation for left 
knee strain.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was scheduled for a Travel Board Hearing in 
October 2009.  The Veteran was notified of his scheduled 
hearing in a letter sent to his address of record in 
September 2009, however he failed to appear for the hearing.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2009).  Accordingly, this Veteran's 
request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran seeks service connection for tendonitis of the 
right wrist, tendonitis of the right heel, tendonitis of the 
left heel, and tendonitis of the right knee.  The Veteran 
contends that his conditions are due to his active service.

The Veteran's post service treatment records reveal that he 
has been diagnosed with tendonitis of the right wrist, 
tendonitis of the right heel, tendonitis of the left heel, 
and tendonitis of the right knee.  However, his physicians 
have not rendered any opinion associating the Veteran's 
condition or conditions with his active service.

In November 2005 and February 2007, the Veteran was afforded 
VA Compensation and Pension (C&P) examinations in conjunction 
with his claims.  The examiners diagnosed the Veteran with 
recurrent tendonitis involving multiple joints, less likely 
than not inflammatory arthritis, and osteoarthritis.  
However, the examiners did not identify which joints were 
involved regarding the diagnosed tendonitis and failed to 
render any opinion regarding the etiology of the Veteran's 
conditions.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).  As discussed above, the Veteran is currently 
diagnosed with tendonitis of the right wrist, right heel, 
left heel, and right knee and the examiners in November 2005 
and February 2007 diagnosed the Veteran with recurrent 
tendonitis involving multiple joints; however, the examiner 
failed to identify the joints involved and failed to render 
an opinion regarding the conditions etiology.  The Board must 
remand the claims for the Veteran to be afforded another VA 
C&P examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

In July 2007, the Veteran expressed his disagreement with the 
RO's denial of his claims of entitlement to service 
connection for chronic urticaria, pneumonia and pleural 
effusion, and headaches due to head trauma, and expressed his 
disagreement with the initial evaluation assigned after the 
grant of service connection for a left knee strain.  To date, 
the RO has not issued the Veteran a Statement of the Case 
(SOC) with respect to these claims.  Under the circumstances, 
the Board has no discretion and is obliged to remand this 
issue to the RO for the issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any tendonitis of the right wrist, right 
heel, left heel, and/or right knee found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology, the lay statements of 
record relating to the Veteran's 
tendonitis of the right wrist, right 
heel, left heel, and/or right knee since 
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any tendonitis 
of the right wrist, right heel, left 
heel, and/or right knee found to be 
present is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

2.  The RO must issue the Veteran an SOC 
with respect to the Veteran's claims of 
entitlement to service connection for 
chronic urticaria, pneumonia and pleural 
effusion, and headaches due to head 
trauma, and entitlement to an initial 
compensable evaluation for left knee 
strain, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on these issues.  
The RO should allow the appellant the 
requisite period of time for a response.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
tendonitis of the right wrist, right 
heel, left heel, and right knee.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


